DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 9, 10, 17 and 18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, the recitation, “wherein the system is configured to operate as if the PTO switch were in the OFF state if the PTO switch is in the ON state when the enable switch is activated”, renders the claim indefinite, since it  is not clear why should it be considered  the PTO switch being in OFF state when the PTO switch actually is in ON state? Also when the PTO Switch is  being in  ON state , what will it consider? 
Appropriate clarification is required.
In claim 10, the recitation, “-48of51-wherein the system is configured to operate the drive system as if the speed switch were in the slow state if the speed switch is in the fast state when the enable switch is activated” renders the claim indefinite, since it  is not clear why should it be considered  the  speed  switch being in slow  state when the speed switch actually is in fast state when the enable switch is activated ? Also when the speed switch is in  fast state, what will it consider ? Will it  consider it is  beyond threshold state or else?
Appropriate clarification is required.

In claim 18, the recitation, “ in response to a determination that the PTO switch is in the ON state when the enable switch is activated, operating the PTO unit in an OFF state”, renders the claim indefinite, since it  is not clear when  it is determined  that the PTO switch is in the ON state upon activation of   the enable switch, how  the PTO unit  is being operated in an OFF state”.
Appropriate clarification is required.
Claims 9 and 17  possesses same limitations of claims 1 and 10 respectively. Therefore, claims 9 and 17 are  being rejected  under 112 (b) using the same rationale as  claim 1 and 10.
Claims 2-8, 11-16 and 19-20  are rejected as being dependent upon a rejected base claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/           Primary Examiner, Art Unit 3663